                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Bohari Braimah,                                                  Case No. 4:18-cv-665

                        Petitioner,

        v.                                                       ORDER


U.S. Immigration and Customs
Enforcement,

                        Respondent.


        Before me is the August 14, 2018 Report and Recommendation of Magistrate Judge

Kathleen B. Burke, recommending I grant the motion of Respondent U.S. Immigration and

Customs Enforcement, (Doc. No. 7), to dismiss the petition of Bohari Braimah for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241, for lack of subject matter jurisdiction. (Doc. No. 8)


        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.


        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only
those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).


        Respondent asserts dismissal is appropriate because Petitioner was removed from the United

States on June 19, 2018, and therefore the case is moot. Judge Burke recommends I grant the

motion to dismiss as moot because Petitioner can no longer show he is in government custody.


        Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 8), in its entirety as the Order of the Court, grant Respondent’s

motion, (Doc. No. 7), and dismiss Petitioner’s petition for lack of subject matter jurisdiction.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   2
